STEPHENSON, Justice,
dissenting.
The sole issue presented on this appeal is whether the order of sale entered by the trial court is a final and appealable order. The majority opinion decides the issue affirmatively and then proceeds to decide the matter on its merits.
I agree that an order of sale can be a final and appealable order. Whether or not it is justified depends on the circumstances of the case. The Court of Appeals order dismissed the appeal; the majority opinion of this court not only finds the dismissal in error, but decides the case by setting aside the order of sale. The horses have been sold; a bond had been posted by Preston. Even though horses may be unique, the bond is sufficient to cover any loss should Murty prevail.
We should confine ourselves to the issue on appeal and remand the case to the Court of Appeals for a decision on the merits, which have not been argued here or there.
Accordingly, I dissent.
VANCE and WINTERSHEIMER, JJ., join in this dissent.